                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    ED CV 19-1542-DMG (SHKx)                                Date     December 6, 2019

Title Timothy L. Whiting v. Eli Albek, et al.                                      Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

       On October 16, 2019, the Court set a Scheduling Conference. [Doc. # 18.] As required
by the Court's October 16, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
required to file a Joint Rule 26(f) Report. To date, each side has file unilateral 26(f) Reports.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than
December 20, 2019, why sanctions should not be imposed for their failure to cooperate and
participate with opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule
26(f) Report. The filing of a Joint Rule 26(f) Report by the deadline will be deemed a
satisfactory response. Failure to timely respond to this Order to Show Cause will result in
the dismissal of this action for lack of prosecution.

       The scheduling conference on December 13, 2019 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
